Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg (Cheng-Kang) Hsu (Reg. #61,007) on 5/27/2022.

The application has been amended as follows: 


1. (Currently Amended) A device having actuating and sensing module, the device comprising: 
a main body having a length in a range between 5mm and 40mm, a width in a range between 5mm and 27mm and a height in a range between 2mm and 10mm; and 
at least one actuating and sensing module disposed in the main body, wherein the at least one actuating and sensing module comprises a carrier, at least one sensor, at least one actuating device, a driving and transmitting controller and a battery, wherein the at least one sensor, the at least one actuating device, the driving and transmitting controller and the battery are integrated with the carrier, 
wherein the actuating device is disposed on one side of the sensor and comprises at least one guiding channel and the at least one guiding channel is arranged between the at least one actuating device and the carrier, wherein the actuating device is enabled to transport fluid and the at least one guiding channel inhales the fluid for allowing the fluid to flow to the at least one sensor and measured by the at least one sensor, 
wherein the actuating and sensing module comprises a monitoring chamber, the sensor and the actuating device are disposed in the monitoring chamber, and the monitoring chamber comprises an inlet passage and an outlet passage, wherein the sensor is aligned with the inlet passage, and the actuating device is aligned with the outlet passage,
wherein the main body comprises an inlet port and an outlet port, wherein the inlet passage is aligned with the inlet port of the main body, and the outlet passage is aligned with the outlet port of the main body.

Claim 3 (Canceled)

4. (Currently Amended) The device according to claim 1, wherein the inlet passage is covered by a first protective film, and the outlet passage is covered by a second protective film, wherein the first protective film is aligned with the inlet port of the main body, and the second protective film is aligned with the outlet port of the main body, thereby filtering the fluid and achieving waterproof and dustproof.

20. (Currently Amended) A device having actuating and sensing module, the device comprising: 
at least one main body having at least one length in a range between 5mm and 40mm, at least one width in a range between 5mm and 27mm, and at least one height in a range between 2mm and 10mm; and 
at least one actuating and sensing module disposed in the at least one main body, wherein the at least one actuating and sensing module comprises at least one carrier, at least one sensor, at least one actuating device, at least one driving and transmitting controller and at least one battery, wherein the at least one sensor, the at least one actuating device, the at least one driving and transmitting controller and the at least one battery are integrated with the at least one carrier, 
wherein the at least one actuating device is disposed on one side of the at least one sensor and comprises at least one guiding channel and the at least one guiding channel is arranged between the at least one actuating device and the carrier, wherein the at least one actuating device is enabled to transport at least one fluid and the at least one guiding channel inhales the at least one fluid for allowing the at least one fluid to flow to the at least one sensor and measured by the at least one sensor, 
wherein the actuating and sensing module comprises a monitoring chamber, the sensor and the actuating device are disposed in the monitoring chamber, and the monitoring chamber comprises an inlet passage and an outlet passage, wherein the sensor is aligned with the inlet passage, and the actuating device is aligned with the outlet passage,
wherein the main body comprises an inlet port and an outlet port, wherein the inlet passage is aligned with the inlet port of the main body, and the outlet passage is aligned with the outlet port of the main body.

Allowable Subject Matter
Claims, 1, 2, 4, 6 - 20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Bather et al. (U.S. No. 2016/0327532 A1) and Hok (U.S. No. 2010/0063409 A1) which teach the claimed invention however fail to disclose the limitations of “wherein the actuating device is enabled to transport fluid and the at least one guiding channel inhales the fluid for allowing the fluid to flow to the at least one sensor and measured by the at least one sensor, wherein the actuating and sensing module comprises a monitoring chamber, the sensor and the actuating device are disposed in the monitoring chamber, and the monitoring chamber comprises an inlet passage and an outlet passage, wherein the sensor is aligned with the inlet passage, and the actuating device is aligned with the outlet passage, wherein the main body comprises an inlet port and an outlet port, wherein the inlet passage is aligned with the inlet port of the main body, and the outlet passage is aligned with the outlet port of the main body” (see Fig. 2C of the instant application) in combination with all the remaining limitations as required by the independent claims 1 and 20.  
Hence the prior art of records fail to teach the invention as set forth in claims 1, 2, 4, 6 – 20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 03/01/2022 pp. 9 – 12 and 11/16/2021 pp. 9 - 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861